Case 1:18-CV-05151-ENV-RER Document 14-2 Filed 12/20/18 Page 1 of 4 Page|D #: 71

EXHIBIT B

 

 

 

Case 1:18-CV-05151-ENV-RER Document 14-2 Filed 12/20/18 Page 2 of 4 Page|D #: 72

GUARANTY AGREEMENT

THIS GUARAN'I'Y AGREEMENT (this “Gumty”), dawd as ofAugust IG, 2018, is executed
anddelivuedbyDavidSlsy,animlividual(“Gumtor”),noandforthebcncfitofRaodyAbbas,an
. i. .1 lm,,).

WHBREAS,RAhasmtucdintquHmwrimqacuuinAmmdodandRcswdemmissoxy
Notc (thc“Note”)widzHestiaTobacco,Ll£,aNe'vadalimiwdliabiIityoompany(“Hl”'},forthatcutajn
loanfi)r$l,oO0,0G0.0G,whichammdsmdmstatcsanromissmyNotc,datedMay$,2018,byHTinihvor
ofRA(the“Ori¢imlNote");and '

WHEREAS,inordcx'toindnccRAwdclaylakioganyactionwithrwpecttom’sdcfaultootim
OrigioalNom,GmrmtordwhwmexocuwmddclivathisGuarantytoandfmmebcneBtofRA.

NOW, 'I`HEREPORE, for and in oonsiduatioo ofth¢: prcmism, and ofothcr good valuable
mmihcmiptmdm$cimqnfwhkhmhmbymslyuknowldgodby®mnwr,
Guarmtordocshacbyagmcasfol}nws:

1. Guaranturhmguarmtoed,mdbyd\isGumtydoeshmbyguammec,thcpmmpt
paymmtandtimclypcrformameofallliabilitics,obligationsandd\diwimposodupmmundertlwtclms
ofdlcNou,mquyandwthcmmcmmuuasiqummtmhadmuwddmNowastthmmdu.

2. Gumwrhuebywaivesnotk:eofacceptmceofdds®mtyandanodmmtiocsw
mdwhmewimmhmnocdmudmthehabdi&e&obugadmsmddudmguamwodhucby,
imwdhgnodouofdcbuhbyRAmdachom,mdwdv¢sdHigmee,pmmmmdsuhmdmpm
ofRAind)eadi)munmtofanyHabHity,ongminnordmygtmanteedhueby.

maybccncndedboI-I'I`byRAorasmayowcrwiscbeagro¢duponbyRAandHr,and-shallnotbc
hhpahed,modi§e¢chmgod,mleasodm§mimdinmymamuwhmowabymyhnpahmmg
modificaiou,chmgc,celeaseorlimiwtionofd\cliabilityofI-I'l`,oritswutcinbmhuptcy,orofany
mody&)rd:emforcunmtthemof,mullingh'omdxcopu'ationofanyprmmtorfumreprovisimofthc
fedaalehuptcyCode,orsnysimilarlaworstauneofd\cUniwdSmorofmysmtcmeroo£H’I`
deA,widmumdccmmwnsmcbymcGumntm,mayatmydmcmdm$mmwwchmmsim
mmdmmm,asdgnmns,mbhas¢smodmwvmmtswimmpouwtthmcmthcymsydm
mmpdngmdh¢undmignodGummwrshanomberdmodwaeby,hnshdlomdmwbewHy
liablcii)rlhcplymemandperfmmamcofallHabili!ies,obligaiionsmddmiuofll'f`zmdertheNotcas
somed,ammdod,assignodorodm'wiscmodi§od.

4. Gumanwragrmd\aLifRAshdlengagemmomcympmscogmfmocmdcfdeA’s
rights or media baumdcr, tbcn_Gum'anmr slm!l pay any lmsonablc attom:ys’ £we, related legal
cxpmacsandoosisofcomtimunedbyRAinoumectionthercwith.

 

 

Case 1:18-CV-05151-ENV-RER Document 14-2 Filed 12/20/18 Page 3 of 4 Page|D #: 73

5. TbisGumq¢shaHbcbindingupomGummmrmdd:cbcds,logolmpmsmmdvesmd
mof&mmw,mdshauinmwthcbmc§tofRAmRA’shdmkgnlmgmmdvm,
mandauigns.

6. Gummtorshannotbcmtidodmmdtcmydefenseagainstmyclaimaswtedbymin
mysnitnractionhasdmtedbyRAtomfmocdiisGummlyordmNotcorwbccxmmed&omanyBabHity
mmmwuhoamakcmdwokqmd®mmmhuebqumsslywawcsmydcfmxmhwm
inequitythatisnotorwouldm)tbeavaihblcto}l'l`,itbcingthcimmthu'eofdmnhciiabilityof(}uarmtor
hawninspu-hnuyanduncooditioml.

7. Gummmrwvmmmmdagrwsdm£Guammrshallmtdivcstmyordlofhisowncmhip
intemin,orsu§erorpcrmitaaychangeinoonu'olo£ H'I`;norshali(iuaranmrse|],lease,umsfcr,assign
momveymyoqumwr’smnuidasscwunlessGwmwrshaHmodveadequmcmsidaadm
dweforandm!yifmchdmsacdmwiunmhmcamamidadvmso@dmd:e§nmddwndidmof
Gum'antor.

8. GumnmrackncwlodgmandagremthatGummwrwasmamiallyinvolvedind:c
mgou'ari<mofd\cNotcandhuebyowcnmtsandag,reesooabidehy:hoacpmvisionsofthchloteapplieablc
toGua¢mor.

9. Itis§xuyundustoodthat,untilemhmdcvcryoneofdacwvu-lsmdagrmmtsof
tthummWBhdiypufomd,Goammr’sobligadmshuumdnshdlnmbembwed,wwwkmin
pm,byanyactinoorthingthatmight,hatforthisSoctioo9,bcdecmodalcgaioroquitabbdis¢hargeof
amu'ctyorguamnn)r,orbymsonofanywaiver,mension, mwa],moditica!iom,forbearmocordelay
oranyotbcractoranissionofRAmitsfailnrctopmoeedpmmptlyorotherwiseorbyrcasonofany
actionmkenm‘omitlndb'yRA,whomuornotsuchactiontakmoromitmdbyk.»\,whetherornotswh
mmfailmcmadvuiesorinmmmlhcdsko£ma§ec¢sthcdghmmmedwo£Guamotor,aud
GummrhaebyuprwslywdmmdsnmndmmydcfmsemGumm’sHabdhyhmuMubucd
uponmyofdmfmgoingacts,omissions,daings, mammorwaivm'sofanyofdrma,icbeingtbe
pmposemdimmtofdwpardmhmomatmecwmmtgammmmdanob&ga&msof$umwr
humda~mahsolutc,unconditionalandwevocable. An:usignmemoftthotc,whmrperminodor
od\uwisc,shallnotaffectthcobligationsoquannwrhacunde:,

10. Ifitsballbcassutedd:atHT”sobligationsmvoidorvoidablcductoillcgalor
modmdmbymwwcaommmofchow,dewmwrshanmvmhchmbehabbhuumdq
towomemmtasGmmnmrwthavchandmongadomoerwdbemmfmmbkagainer.

11. 'I`hcobligationsoqum'moorshalluotbembjecttoanyoouotuclaim, set-ot!`, doduco'oo,
ddnmudon,abamnmgmoupmm;suspmsiomdcfammgmdwdmmdcfmxbwupmmydaim
Gnmamayhavcagainstmoranyod\erpmon.

12. TbisGummtysbaHbcgovmedbymdinmpcetodund¢rd\chwsofd\eSmwof
Cdi£xnig£xdmivcvmfmmyacdmmisdlgomdmisGumuqshaHbcdxmmfodudomm
simatedintbcCityochwYork.

[Signature Page Fo!laws]

 

1 Case 1:18-CV-05151-ENV-RER Document 14-2 Filed 12/20/18 Page 4 of 4 Page|D #: 74
1
!

§ _ mwnNEsstEREoF,ndsAmmmbemmmm¢daymywwahm

WI°§“.¢.\

 

 

M`Iml',v\ 1

